Exhibit 10.1

AMENDMENT NO. 1 TO RIGHTS AGREEMENT

THIS AMENDMENT NO. 1 TO RIGHTS AGREEMENT (the “Amendment”) is made as of the
30th day of May, 2007, by and between BIOENVISION, INC., a Delaware corporation
(the “Company”), and AMERICAN STOCK TRANSFER & TRUST COMPANY, a New York banking
corporation (the “Rights Agent”).

WHEREAS, the Company has entered into an Agreement and Plan of Merger (as the
same may be amended from time to time, the “Merger Agreement”), among the
Company, Genzyme Corporation, a Massachusetts corporation (“Parent”), and
Wichita Bio Corporation, a Delaware corporation and a wholly-owned subsidiary of
Parent (“Purchaser”), pursuant to which Purchaser will: (i) make a tender offer
to acquire (A) all of the issued and outstanding shares of common stock of the
Company, par value $0.001 per share (“Common Stock”), and (B) all of the issued
and outstanding shares of Series A Convertible Participating Preferred Stock of
the Company, par value $0.001 per share (“Preferred Stock”) on the terms and
subject to the conditions set forth in the Merger Agreement (such tender offer,
as it may be amended from time to time, is referred to in this Amendment as the
“Offer”), (ii) be granted an irrevocable option to acquire certain additional
shares of Common Stock directly from the Company on the terms and subject to the
conditions set forth in the Merger Agreement (the “Top-Up Option”), and (iii)
after acquiring shares of Common Stock and Preferred Stock pursuant to the Offer
(and, if applicable, the Top-Up Option), Purchaser will merge with and into the
Company upon the terms and subject to the conditions set forth in the Merger
Agreement;

WHEREAS, the Company and the Rights Agent are parties to that certain Rights
Agreement dated November 17, 2004 (the “Rights Agreement”);

WHEREAS, the Company desires to amend the Rights Agreement in connection with
the execution and delivery of the Merger Agreement; and

WHEREAS, the Board of Directors of the Company has approved this Amendment and
authorized its appropriate officers to execute and deliver the same to the
Rights Agent.

NOW, THEREFORE, in accordance with the procedures for amendment of the Rights
Agreement set forth in Section 27 thereof, and in consideration of the foregoing
and the mutual agreements herein set forth, the parties hereby agree as follows:

1.             Capitalized terms that are not otherwise defined herein shall
have the meanings ascribed to them in the Rights Agreement.

2.            Section 1 of the Rights Agreement is amended by adding the
following paragraph to that section in the appropriate alphabetical order:

““Convertible Preferred Shares” shall mean shares of Series A Convertible
Participating Preferred Stock, par value $0.001 per share, of the Company.”

3.             The definition of “Acquiring Person” set forth in Section 1(a) of
the Rights Agreement is amended by adding the following sentence to the end of
that section:

“Notwithstanding the foregoing, neither Genzyme Corporation, a Massachusetts
corporation (“Parent”), nor Wichita Bio Corporation, a Delaware corporation and
wholly owned subsidiary of Parent (“Purchaser”), either individually or
collectively, shall be or become an Acquiring Person by reason of (i) the
execution and delivery of the Agreement and Plan of Merger, dated as of May 29,
2007, among Parent, Purchaser and the Company (the “Merger Agreement”) or any
amendment thereto, (ii) the purchase by

1


--------------------------------------------------------------------------------


Purchaser of Common Shares or Convertible Preferred Shares pursuant to (A) a
tender offer to acquire all of the issued and outstanding Common Shares and
Convertible Preferred Shares to be commenced by Purchaser pursuant to, and on
the terms and subject to the conditions set forth in, the Merger Agreement (such
tender offer, as it may be amended from time to time, is referred to in this
Agreement as the “Offer”) or (B) an irrevocable option to acquire certain
additional shares of Common Stock directly from the Company, granted by the
Company to Purchaser on the terms and subject to the conditions set forth in the
Merger Agreement (the “Top-Up Option”), (iii) the merger of Purchaser with and
into the Company pursuant to, and on the terms and subject to the conditions set
forth in, the Merger Agreement (the “Merger”), (iv) the execution and delivery
of any tender and voting agreements with certain Company stockholders
(“Principal Shareholders”) or (v) the consummation of any other transaction
contemplated by the Merger Agreement, as it may be amended from time to time
(such actions described in this sentence, the “Permitted Events”).

3.             The definition of “Shares Acquisition Date” in Section l(p) of
the Rights Agreement is hereby amended by adding the following sentence to the
end of that section:

“Notwithstanding anything else set forth in this Agreement, a Shares Acquisition
Date shall be deemed not to have occurred by reason of any Permitted Event.”

4.             Section 3(a) of the Rights Agreement is hereby amended by adding
the following sentence to the end of that section:

“Notwithstanding anything else set forth in this Agreement, no Distribution Date
shall be deemed to have occurred by reason of any Permitted Event.”

5.             Section 7(a)(i) of the Rights Agreement is hereby amended to
delete the phrase “(the “Final Expiration Date”)” so that it shall read as
follows:

“(i) the Close of Business on November 29, 2014,”

6.             Section 7(a) is further amended by replacing the word “or” at the
end of Section 7(a)(ii) with a comma and by adding the following clause
immediately following the word “hereof” in Section 7(a)(iii):

“, or (iv) the moment in time immediately prior to the Effective Time (as
defined in Section 1.4 of the Merger Agreement) (the earliest to occur of the
events described in clauses (i) and (iv) of this section shall be referred to as
the “Final Expiration Date”).”

7.             Section 11(a)(ii) of the Rights Agreement is hereby amended by
adding the following sentence to the end of that section:

“Notwithstanding anything else set forth in this Agreement, no event requiring
an adjustment under this Section 11(a)(ii) shall be deemed to have occurred by
reason of any Permitted Event.”

8.             The first phrase of Section 13(c) of the Rights Agreement is
hereby amended to read as follows:

“The Company shall not consummate any such consolidation (other than the
Merger), merger (other than the Merger), sale or transfer unless the Principal
Party shall have a sufficient number of authorized Common Shares that have not
been issued or reserved for issuance to permit the exercise in full of the
Rights in accordance with this Section 13 and unless prior thereto the Company
and each Principal Party and each other Person who may become a Principal Party
as a result of such consolidation, merger, sale or transfer shall have executed
and delivered to the Rights Agent a supplemental agreement providing for the
terms set forth in paragraphs (a) and (b) of this Section 13 and further
providing that, as soon as

2


--------------------------------------------------------------------------------


 

practicable after the date of any consolidation, merger, sale or transfer of
assets mentioned in paragraph (a) of this Section 13, the Principal Party at its
own expense will:  . . .”

The remaining portion of Section 13(c) shall be unchanged and shall remain in
full force and effect.

9.          Section 13(d)(i) of the Rights Agreement is hereby amended to read
as follows:

“(i) consolidate with (other than the Merger),”

10.          Section 13(d)(ii) of the Rights Agreement is hereby amended to read
as follows:

“(ii) merge with or into (other than by the Merger),”

11.         A new Section 35 is added to read in its entirety as follows:

“Section 35.  Termination.  Notwithstanding anything herein to the contrary,
immediately prior to the Effective Date, (a) this Agreement shall be terminated
and be without further force or effect, (b) none of the parties to this
Agreement will have any rights, obligations or liabilities hereunder and (c) the
holders of the Rights shall not be entitled to any benefits, rights or other
interests under this Agreement, including, without limitation, the right to
purchase or otherwise acquire Preferred Shares or any other securities of the
Company or of any other Person.”

12.           The Rights Agreement, as amended by this Amendment, shall remain
in full force and effect in accordance with its terms.

13.          All the covenants and provisions of this Amendment by or for the
benefit of the Company or the Rights Agent shall bind and inure to the benefit
of their respective successors and assigns hereunder.

14.          Nothing in this Amendment shall be construed to give to any person
or corporation other than the Company, the Parent, the Purchaser, the Rights
Agent and the registered holders of the Rights Certificates (and, prior to the
Distribution Date, the Common Stock) any legal or equitable right, remedy or
claim under this Amendment; but this Amendment shall be for the sole and
exclusive benefit of the Company, the Parent, the Purchaser, the Rights Agent
and the registered holders of the Rights Certificates (and, prior to the
Distribution Date, the Common Stock).

15.          If any term, provision, covenant or restriction of this Amendment
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Amendment shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

16.          This Amendment shall be deemed to be a contract made under the laws
of the State of Delaware and for all purposes shall be governed by and construed
in accordance with the laws of such state applicable to contracts to be made and
performed entirely within such state.

17.          This Amendment may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.

18.          The Company hereby certifies to the Rights Agent that this
Amendment is in compliance with Section 27 of the Rights Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

3


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties herein have caused this Amendment to be duly
executed and attested, all as of the date and year first above written.

 

 

 

BIOENVISION, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

\s\ David P. Luci

 

 

 

 

 

 

Name: David P. Luci

 

 

 

 

 

 

Title: Executive Vice President, General Counsel and Corporate Secretary

Attest:

 

\s\ James Scibetta

 

 

 

 

 

 

Name: James Scibetta

 

 

 

 

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

AMERICAN STOCK TRANSFER & TRUST COMPANY

 

 

 

 

 

 

 

 

 

By:

 

\s\ Herbert J. Lemmer

 

 

 

 

 

 

Name: Herbert J. Lemmer

Attest:

 

\s\ Paula Caroppoli

 

 

 

Title:   Vice President

 

 

Name: Paula Caroppoli

 

 

 

 

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

4


--------------------------------------------------------------------------------